16‐1922‐cv 
Esposito v. State of New York   
                                                                                                           
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 20th day of June, two thousand seventeen. 
 
PRESENT:  RALPH K. WINTER, 
              GUIDO CALABRESI, 
              DENNY CHIN, 
                            Circuit Judges.   

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

LUISA C. ESPOSITO,   
                                        Plaintiff‐Appellant, 

                    v.                                                                      16‐1922‐cv 

STATE OF NEW YORK, THE OFFICE OF 
COURT ADMINISTRATION OF THE 
UNIFIED COURT SYSTEM OF THE  STATE 
OF NEW YORK, THOMAS J. CAHILL, in his 
official capacity, in his individual capacity, 
FRED DECICCO, NAOMI GOLDSTEIN, in her 
official capacity, in her individual capacity, 
ALBERT S. BLINDER, in his official capacity, 
in his individual capacity, Harvey Gladstein & 
Partners LLC, f/k/a Gladstein & Isaac, ALLEN 
H. ISAAC, individually, as a partner of Harvey 
Gladstein & Partners LLC, f/k/a Gladstein & 
Isaac, CITY OF NEW YORK, RAYMOND 
KELLY, ROBERT ARBUISO, in his official and 
individual capacity, ADAM LAMBOY, in his 
official and individual capacity, ARTHUR 
POLLACK, CONRAD POLLACK, individually 
and as a partner of Pollack, Pollack, Isaac & 
DeCicco, LLP, BRIAN J. ISAAC, individually 
and as a partner of Pollack, Pollack, Isaac & 
DeCicco, LLP, POLLACK, POLLACK, ISAAC 
& DECICCO, LLP, GLADSTEIN & ISAAC, 
Jane and John Does, 
                            Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     LUISA C. ESPOSITO, pro se, West Hempstead, 
                                                             New York. 
FOR DEFENDANT‐APPELLEES                                      DAVID LAWRENCE III, Assistant Solicitor 
STATE OF NEW YORK, OFFICE OF                                 General, Barbara D. Underwood, Solicitor 
COURT ADMINISTRATION OF THE                                  General, Steven C. Wu, Deputy Solicitor 
UNIFIED COURT SYSTEM OF THE                                  General, for Eric T. Schneiderman, Attorney 
STATE OF NEW YORK, THOMAS J.                                 General of the State of New York, New York, 
CAHILL, NAOMI GOLDSTEIN, AND                                 New York. 
ALBERT S. BLINDER: 
FOR DEFENDANT‐APPELLEE                                       JONATHAN L. SHAPIRO, Traycee E. Klein, 
HARVEY GLADSTEIN & PARTNERS                                  Epstein Becker & Green, P.C., New York, New 
LLC:                                                         York. 
FOR DEFENDANT‐APPELLEE                                       Kuuku Minnah‐Donkoh, Gordon & Rees LLP, 
ALLEN H. ISAAC:                                              New York, New York. 
FOR DEFENDANT‐APPELLEES CITY                                 Devin Slack, Antonella Karlin, Assistant 
OF NEW YORK, RAYMOND KELLY,                                  Corporation Counsels, for Zachary W. Carter, 
ROBERT ARBUISO, ADAM                                         Corporation Counsel of the City of New York, 
LAMBOY:                                                      New York, New York. 




                                                                 2
FOR DEFENDANT‐APPELLEES                    Erin A. OʹLeary, Morgan Melhuish Abrutyn, 
POLLACK, POLLACK, ISAAC &                  New York, New York. 
DECECCO, LLP, ARTHUR 
POLLACK, CONRAD POLLACK, 
BRIAN J. ISAAC: 
       Appeal from orders of the United States District Court for the Southern District 

of New York (Cote, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

AND DECREED that the orders of the district court are AFFIRMED.   

       Luisa C. Esposito, pro se, appeals from the district courtʹs May 12, 2016 order, 

denying as untimely her third motion pursuant to Federal Rule of Civil Procedure 60 to 

reopen her 2008 case (the ʺRule 60 motionʺ) in which she asserted 42 U.S.C. § 1983 and 

state law claims based on allegations that her former attorney, Allen H. Isaac, sexually 

assaulted and harassed her and that others conspired to protect him from civil 

penalties.    She also appeals from the district courtʹs June 9, 2016 order, denying her 

motion for reconsideration of the denial of her Rule 60 motion.    We assume the partiesʹ 

familiarity with the underlying facts, the procedural history, and the issues on appeal. 

       In August 2008, the district court dismissed Espositoʹs underlying complaint on 

the grounds that, inter alia, her § 1983 claims were not cognizable in federal court.    We 

affirmed that dismissal on December 8, 2009.    See Esposito v. New York, 355 F. Appʹx 511 

(2d Cir. 2009) (summary order).    Esposito filed motions to reopen her case in 2010 and 

2012, and both motions were denied.    Esposito appealed the denial of her 2010 motion 



                                             3
and we affirmed.    Esposito v. New York, 453 F. Appʹx 37 (2d Cir. 2011) (summary order).   

She did not appeal the denial of the 2012 motion.    In the Rule 60 motion that is the 

subject of this appeal, Esposito averred that she obtained newly discovered evidence 

that corroborated the factual allegations underlying her complaint and that certain 

defendants had perpetrated a fraud on the district court.    The district court denied 

Espositoʹs Rule 60 motion and a subsequent motion to reconsider on grounds that 

Espositoʹs request for relief was untimely. 

       We review the denial of a Rule 60 motion and a motion to reconsider for abuse of 

discretion.    Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013); Stevens v. Miller, 

676 F.3d 62, 67 (2d Cir. 2012).    A district court abuses its discretion ʺwhen (1) its decision 

rests on an error of law (such as application of the wrong legal principle) or a clearly 

erroneous factual finding, or (2) its decision ‐‐ though not necessarily the product of a 

legal error or a clearly erroneous factual finding ‐‐ cannot be located within the range of 

permissible decisions.ʺ    Zervos v. Verizon N.Y., Inc., 252 F.3d 163, 169 (2d Cir. 2001). 

       We identify no abuse of discretion here.    The district court correctly declined to 

treat Espositoʹs Rule 60 motion as one seeking relief for fraud on the court under Rule 

60(d)(3), which is not subject to a time limitation, because the motion largely described 

ʺnewly discovered evidence,ʺ and, in any event, the alleged misconduct on the part of 

certain defendants did not constitute ʺfraud on the court.ʺ    See Hadges v. Yonkers Racing 

Corp., 48 F.3d 1320, 1325 (2d Cir. 1995) (noting that fraud on the court ʺis limited to fraud 


                                               4
which seriously affects the integrity of the normal process of adjudicationʺ); Gleason v. 

Jandrucko, 860 F.2d 556, 559‐60 (2d Cir. 1988) (noting that even ʺ[a]fter‐discovered 

evidence of alleged perjury by a witnessʺ and ʺallegations of nondisclosure during 

pretrial discoveryʺ are insufficient to establish fraud on the court).1    Moreover, because 

Espositoʹs Rule 60 motion was based on newly discovered evidence, the district court 

correctly treated it as one brought under Rule 60(b)(2), allowing relief from the judgment 

based on newly discovered evidence, and not Rule 60(b)(6), allowing relief from the 

judgment for ʺany other reason that justifies relief.ʺ    See United States v. Intʹl Bhd. of 

Teamsters, 247 F.3d 370, 391‐92 (2d Cir. 2001) (ʺ[I]f the reasons offered for relief from 

judgment can be considered in one of the more specific clauses of Rule 60(b), such 

reasons will not justify relief under Rule 60(b)(6).ʺ).    Accordingly, as the district court 

concluded, Espositoʹs motion should have been brought within a year of the entry of 

judgment.    Fed. R. Civ. P. 60(c)(1).    The motion, however, was filed more than seven 

years after entry of the judgment in 2008, and was therefore untimely.    For the same 

reasons, the district court correctly denied Espositoʹs motion to reconsider. 

                                               . . . 

       We have considered Espositoʹs remaining arguments and conclude they are 

without merit.    As we advised Esposito at oral argument, the power of the federal 



       1        Espositoʹs argument on appeal that her motion should have been considered an 
ʺindependent actionʺ under Rule 60(d)(1) is waived because she did not raise it in the district 
court.    See Universal Church v. Geltzer, 463 F.3d 218, 228 (2d Cir. 2006). 

                                                5
courts is limited and there is not a federal remedy for every wrong.    Notwithstanding 

the serious harm Esposito seems to have suffered, it appears that there is no federal 

remedy to redress her injury.    Furthermore, we note that this is Espositoʹs third appeal 

and that she has unsuccessfully moved to reopen her case in the district court three 

times.    All of these efforts have been rejected.    Yet, Esposito suggested at oral 

argument that she will continue to file motions to reopen the case.    If she does so 

without a proper basis, the district court may wish to consider implementing a filing 

restriction and advising Esposito that she may face sanctions if she continues to file 

meritless motions. 

       Accordingly, we AFFIRM the orders of the district court. 

                                            FOR THE COURT:   
                                            Catherine OʹHagan Wolfe, Clerk 




                                               6